Citation Nr: 9910205	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  96-33 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a fungal infection 
of the feet.

4.  Entitlement to service connection for a dental condition 
for treatment purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from April 1966 to February 
1970.

This appeal arises from a rating decision of Indianapolis, 
Indiana, Regional Office (RO).  The claims for service 
connection for a back disability, hypertension, and a fungal 
infection of the feet arise from a rating decision of January 
1993.  The claim for service connection for a dental 
condition arises from a rating decision of October 1993.  The 
appeal was certified to the Board of Veterans' Appeals 
(Board) from the Montgomery, Alabama, RO.

The representative at the RO and at the Board lists the issue 
of an increased disability rating for hemorrhoids.  This was 
more properly a restoration issue.  A January 1997 rating 
decision reduced the disability rating for hemorrhoids and 
the veteran was advised of this decision in a January 1997 
letter to him.  The veteran submitted a timely notice of 
disagreement and was provided with a statement of the case in 
April 1997.  The veteran then had one year from the January 
1997 notice in which to submit a substantive appeal.  
However, there were no further communications concerning 
hemorrhoids received from the veteran or his representative 
within the time period allowed.  The first communication 
concerning hemorrhoids was a statement of the accredited 
representative (VA Form 646) that was received in October 
1998.  This was more than one year after the veteran was 
notified of the decision.  Accordingly, the reduction in the 
disability rating for hemorrhoids became a final 
determination and the Board is without jurisdiction to 
consider it.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.302(b), 20.1103 (1998).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for service connection for a back 
disability has been developed.

2.  The one episode of back pain in service was acute and the 
current back complaints are not related to service.  

3.  There is no evidence of hypertension in service or within 
one year of discharge from service, and there is no competent 
evidence that relates that veteran's current hypertension to 
service.

4.  There is no evidence of a fungal infection of the feet 
during service and there is no competent evidence which 
relates onychomycosis of the toe nails to service. 

5.  There is no evidence that the removal of the veteran's 
teeth in service was due to combat wounds, service trauma, or 
disease of the bone.

6.  There is no evidence that an application for dental 
treatment was filed within one year of discharge from 
service.

7.  There is no evidence that the veteran was a prisoner of 
war.

8.  There is no evidence of an application for retroactive 
dental benefits being filed within one year of April 1983, 
that he is receiving Department of Veterans Affairs (VA) 
treatment for a medical condition that is complicated by his 
dental condition, or that he is in a rehabilitation program 
under 38 U.S.C. Chapter 31.  The veteran is also not rated as 
100 percent disabled.  



CONCLUSIONS OF LAW

1.  A back disability was not incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1998).

2.  The claim for service connection for hypertension is not 
well grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (1998). 

3.  The claim for service connection for a fungal infection 
of the feet is not well grounded.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.303 (1998).

4.  The claim for service connection for a dental condition 
for the purposes of treatment is not well grounded.  
38 U.S.C.A. §§ 1110, 1155, 1721, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. § 4.150, Diagnostic Code 9913 (1992); 
38 C.F.R. §§ 3.381, 4.150, 17.161(a), Diagnostic Code 9913 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be resolved is whether the 
veteran's claims are well-grounded; that is, whether they are 
plausible, meritorious on their own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  
The U.S. Court of Veterans Appeals (Court) has held that the 
statutory "duty to assist" under 38 U.S.C.A. § 5107(a) (West 
1991) does not arise until there is a well-grounded claim.  
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  

A veteran has, by statute, the duty to submit evidence that a 
claim is well-grounded.  The evidence must "justify a belief 
by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  Where such 
evidence is not submitted, the claim is not well-grounded, 
and the initial burden placed on the veteran is not met.  See 
Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  In order for a 
claim for service connection to be well grounded, there must 
be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under [38 U.S.C.A. §] 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  Furthermore, 
"Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 1991).  In the absence of proof of a present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
The disease entity must be identified and shown to be chronic 
during service.  In the absence of chronicity, continuity of 
symptomatology following discharge is required.  38 C.F.R. 
§ 3.303(b) (1998).  Service connection may also be granted 
when all of the evidence demonstrates that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Where a veteran served continuously for ninety (90) days or 
more, and hypertension becomes manifest to a degree of 10 
percent or more within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) (1998).  


Back disability

Initially, the veteran's claim is found to be "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, a plausible claim has been presented.  The 
veteran has not indicated that additional relevant evidence 
of probative value may be obtained which has not already been 
sought and associated with the claims folder.  Accordingly, 
the Board finds that the duty to assist, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

A May 1966 clinical record entry notes back pain for one day 
from playing volleyball.  The impression was muscle spasms.  
A January 1992 VA examination report notes a conclusion of 
history of back injury with residual low back pain.  However, 
the service medical records indicate that the one complaint 
of low back pain was in May 1966, approximately one month 
into the veteran's service and more than three years prior to 
his discharge.  There were no further complaints regarding 
the back in service.  The report of medical history, dated in 
December 1969 for discharge from service, notes that the 
veteran indicated that he did not have back trouble of any 
kind.  The report of medical examination, also dated in 
December 1969 for discharge, notes that the clinical 
evaluation of the spine was normal.  Therefore, the service 
medical records, which are contemporaneous with service, 
rebut the conclusion in the VA examination report.  
Accordingly, the one episode of back pain that the veteran 
complained of was acute and thus not chronic.  38 C.F.R. 
§ 3.303(a), (b) (1998).

The VA examination report indicates that there were 
intermittent episodes of back pain since the inservice back 
injury.  However, the veteran testified that he began to 
experience back problems during the four to five years prior 
to his hearing.  Additionally, as noted above, there were no 
complaints noted in the service medical records subsequent to 
May 1996 and at discharge, the back was normal.  Therefore, 
the premise upon which the examination report conclusion was 
based was inaccurate and thus the conclusion is not 
probative.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(diagnosis can be no better than the facts alleged by the 
appellant).  As noted above, there was one incident of back 
pain early on in service that was diagnosed as a muscle 
spasm.  There is no further competent evidence of back 
problems during service or following service.  The veteran 
himself indicated that he did not begin to have back problems 
until four to five years prior to the hearing.  While he 
believes that his back complaints are related to service, as 
a lay person, he is not competent to render an opinion as to 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, the veteran's current back complaints are 
not related to service.  38 C.F.R. § 3.303(d) (1998).

Based on the above, the preponderance of the evidence is 
against the claim for service connection for a back 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

Hypertension

The service medical records do not show elevated blood 
pressure or a diagnosis of hypertension.  The report of 
medical history, dated in December 1969 for discharge, notes 
that the veteran indicated that he had not had high or low 
blood pressure.  The report of medical examination, dated in 
December 1969 for discharge, notes that the clinical 
evaluation of the heart and vascular systems was normal.  
Blood pressure was 102/70.  Accordingly, there is no evidence 
of hypertension during service.  38 C.F.R. § 3.303 (1998).  

The veteran testified that he did not have hypertension 
within one year of discharge from service.  He indicated that 
hypertension was first discovered approximately eight to ten 
years prior to the hearing.  There is no medical evidence in 
the record of hypertension within one year of discharge from 
service.  38 C.F.R. §§ 3.307, 3.309(a) (1998).

The veteran contends that he has hypertension due to salt 
tablets that he took during service.  However, this assertion 
is not supported by competent medical evidence in the claims 
file.  His assertion is not probative since as a lay person, 
he is not considered competent to offer an opinion as to 
medical diagnosis or causation.  See Moray v. Brown, 
5 Vet.App. 211 (1993); Grottveit v. Brown, 5 Vet.App. 91 
(1993); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Furthermore, lay assertions of medical causation cannot 
constitute evidence to render a claim well-grounded.  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Id.

The veteran has not submitted evidence that would justify a 
belief by a fair and impartial individual that his claim is 
plausible.  There is no evidence of hypertension in service 
or within one year of discharge from service.  There is also 
no competent evidence of a nexus, either in the medical 
evidence or though the use of statutory and regulatory 
presumptions, between any present hypertension and service.  
Accordingly, the claim is not well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992), Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  

Fungal infection of the feet

The service medical records do not contain any entries 
regarding a fungal infection of the feet.  On the report of 
medical history, dated in December 1969 for discharge from 
service, the veteran indicated that he had not had skin 
diseases or foot trouble.  The report of medical examination, 
also dated in December 1969 for discharge, notes that the 
clinical evaluation of the feet and skin was normal.  
Accordingly, there is no evidence of a fungal infection of 
the feet during service.  There is also no competent evidence 
that relates the veteran's onychomycosis of toe nails to 
service.  38 C.F.R. § 3.303 (1998).

The veteran testified that he has had a fungal infection of 
the feet that began in service.  However, this is not 
supported by the medical evidence in the claims file.  As 
noted, at discharge, the skin and feet were normal.  The 
veteran's assertion is not probative since as a lay person, 
he is not considered competent to offer an opinion as to 
medical diagnosis or causation.  See Moray v. Brown, 
5 Vet.App. 211 (1993); Grottveit v. Brown, 5 Vet.App. 91 
(1993); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Furthermore, lay assertions of medical causation cannot 
constitute evidence to render a claim well-grounded.  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Id.

The veteran has not submitted evidence that would justify a 
belief by a fair and impartial individual that his claim is 
plausible.  There is no competent evidence of a fungal 
infection of the feet in service.  There is also no competent 
evidence of a nexus between any present fungal infection of 
the feet and service.  Accordingly, the claim is not well 
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609 (1992), 
Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  

Dental condition

In the veteran's notice of disagreement, he indicated that he 
wanted his mastication ability and appearance restored.  This 
is construed as a claim for service connection for a dental 
condition for treatment purposes.

Service connection for dental conditions will not be 
considered as having been established when the evidence 
clearly shows that the disabilities existed or were recorded 
at the time of enlistment.  Each missing or defective tooth 
and each disease of the investing tissues will be considered 
separately, and service connection will be granted for 
disease or injury of individual teeth and of the investing 
tissues, shown by the evidence to have been incurred in or 
aggravated by service.  The furnishing of treatment or 
prosthesis for noncompensable dental conditions during 
service will not be considered per se as aggravation of a 
dental condition shown to have existed prior to entrance into 
active service.  Service connection by aggravation will be 
conceded for such teeth, carious restorable at entry into 
service, whether or not filled, which necessitate extraction 
after the expiration of a reasonable time after entry into 
active service.  A filling recorded at induction followed by 
a reasonable period of service and extraction or replacement 
because of new caries will entitle the veteran to a finding 
of direct service connection for the new condition.  
Aggravation is allowed where pyorrhea is noted at enlistment 
but after reasonable service necessitates extraction of a 
tooth or teeth during service.  38 C.F.R. § 3.381(a), (b) 
(1998).

The severity of a disability is ascertained by application of 
the criteria set forth in the Department of Veterans Affairs 
(VA) Schedule for Rating Disabilities contained in 38 C.F.R. 
Part 4 (1998) (Schedule).  38 U.S.C.A. § 1155 (West 1991).   

Where there is loss of teeth due to loss of substance of the 
body of the maxilla or mandible without loss of continuity 
and the lost masticatory surface cannot be restored by a 
suitable prosthesis, the disability ratings range from 10 to 
40 percent.  Where the loss of masticatory surface can be 
restored by a suitable prosthesis, the disability rating is 
noncompensable.  The ratings contemplate loss of body of bone 
only through trauma or disease such as osteomyelitis.  The 
ratings do not contemplate loss of the alveolar process 
through natural resorption.  Additionally, where there are 
treatable carious teeth, replaceable missing teeth, dento-
alveolar abscess, pyorrhea alveolaris, or Vincent's 
stomatitis, the disability rating is noncompensable.  
38 C.F.R. § 4.150, Diagnostic Code 9913 (1992).

In 1994, the dental rating criteria were revised.  59 
Fed.Reg. 2,529 (1994).  The provisions of Diagnostic Code 
9913 govern the degree of disability due to loss of teeth.  
Where there is tooth loss due to loss of substance of body of 
maxilla or mandible without loss of continuity, disability 
ratings from 10 percent to 40 percent are available where the 
lost masticatory surface cannot be restored by suitable 
prosthesis.  Where the loss of masticatory surface can be 
restored by suitable prosthesis, the rating is 
noncompensable.  The ratings apply only to bone loss through 
trauma or disease such as osteomyelitis, and not to the loss 
of the alveolar process as a result of periodontal disease, 
since such loss is not considered disabling.  38 C.F.R. 
§ 4.150, Diagnostic Code 9913 (1998).

Authorization for VA dental treatment is divided into 
classifications I through VI.  38 U.S.C.A. § 1712 (West Supp. 
1998); 38 C.F.R. § 17.161 (1998).

Class I.  Those having a service-connected compensable dental 
disability or condition, may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function.  There is no time limitation 
for making application for treatment and no restriction as to 
the number of repeat episodes of treatment.  38 U.S.C.A. 
§ 1712 (West Supp. 1998); 38 C.F.R. § 17.161(a) (1998).

Class II.  Those having a service-connected noncompensable 
dental condition or disability shown to have been in 
existence at time of discharge or release from active 
service, which took place before October 1, 1981, may be 
authorized any treatment indicated as reasonably necessary 
for the one-time correction of the service connected 
noncompensable condition, but only if application for 
treatment is made within one year after such discharge or 
release, and a VA dental examination is completed within 14 
months after discharge or release, unless delayed through no 
fault of the veteran.  38 U.S.C.A. § 1712 (West Supp. 1998); 
38 C.F.R. § 17.161(b)(2)(i) (1998).

Class II(a).  Those having a service-connected noncompensable 
dental condition or disability adjudicated as resulting from 
combat wounds or service trauma may be authorized any 
treatment indicated as reasonably necessary for the 
correction of such service-connected noncompensable condition 
or disability.  38 U.S.C.A. § 1712 (West Supp. 1998); 
38 C.F.R. § 17.161(c) (1998).

Class II(b).  Those having a service-connected noncompensable 
dental condition or disability and who had been detained or 
interned as prisoners of war for a period of less than 90 
days may be authorized any treatment as reasonably necessary 
for the correction of such service-connected dental condition 
or disability.  38 U.S.C.A. § 1712 (West Supp. 1998); 
38 C.F.R. § 17.161(d) (1998).

Class II(c).  Those who were prisoners of war for 90 days or 
more, as determined by the concerned military service 
department, may be authorized any needed dental treatment.  
38 U.S.C.A. § 1712 (West Supp. 1998); 38 C.F.R. § 17.161(e) 
(1998).

Class IIR (Retroactive).  Any veteran who had made prior 
application for and received dental treatment from the 
Department of Veterans Affairs for noncompensable dental 
conditions, but was denied replacement of missing teeth which 
were lost during any period of service prior to his/her last 
period of service may be authorized such previously denied 
benefits if application for such retroactive benefits is made 
within one year of April 5, 1983, and records reflect the 
prior denial of the claim.  38 U.S.C.A. § 1712 (West Supp. 
1998); 38 C.F.R. § 17.161(f) (1998).

Class III.  Those having a dental condition professionally 
determined to be aggravating disability from an associated 
service connected condition or disability may be authorized 
dental treatment for only those dental conditions which are 
having a direct and material detrimental effect upon the 
associated basic condition or disability.  38 U.S.C.A. § 1712 
(West Supp. 1998); 38 C.F.R. § 17.161(g) (1998).

Class IV.  Those whose service-connected disabilities are 
rated at 100 percent by schedular evaluation or individual 
unemployability may be authorized any needed dental 
treatment.   38 U.S.C.A. § 1712 (West Supp. 1998); 38 C.F.R. 
§ 17.161(h) (1998).

Class V.  A veteran who is participating in a rehabilitation 
program under 38 U.S.C. Chapter 31 may be authorized such 
dental services as are necessary.  38 U.S.C.A. § 1712 (West 
Supp. 1998); 38 C.F.R. § 17.161(i) (1998).

Class VI.  Any veterans scheduled for admission or otherwise 
receiving care and services under 38 U.S.C. Chapter 17 may 
receive outpatient dental care which is medically necessary, 
i.e., is for a dental condition clinically determined to be 
complicating a medical condition currently under treatment.  
38 U.S.C.A. § 1712 (West Supp. 1998); 38 C.F.R. § 17.161(j) 
(1998).

The veteran's service medical records do show that he was 
hospitalized in April 1967 for removal of 12 teeth and an 
alveoloplasty of the maxillary arch.  The narrative summary 
for the hospitalization notes that he was referred for 
surgical correction of severe malocclusion on the right side 
resulting in multiple impacted and ankylosed teeth.  The 
summary also notes that there was no history of trauma to the 
right side of the face.  The veteran testified that he was 
never advised of the consequences of the dental procedure in 
service.  A March 1969 entry notes that a tooth was removed 
for prosthetic expediency.

For Class I service connected treatment eligibility, the 
veteran must have a compensable dental disability.  Under the 
original and revised provisions of Diagnostic Code 9913, a 
compensable rating due to loss of teeth is only available 
where there is loss of teeth due to bone loss from trauma or 
disease.  However, there is no evidence that the surgical 
removal of the teeth was due to bone trauma or disease such 
as osteomyelitis.  An August 1993 VA examination report notes 
that the veteran was missing more than the normal amount of 
the maxillary ridge but that this was consistent with the 
diagnosis of impacted and ankylosed teeth shown in the active 
duty records.  The report indicates that there was normal 
healing after surgical extraction.  Since there is no 
evidence of trauma or disease of the bone necessitating the 
surgery in service to remove the teeth, the veteran's tooth 
loss cannot be a compensable dental disability.  A 
compensable dental disability is required to establish 
eligibility for Class I treatment.  Therefore, the claim for 
service connection for Class I dental treatment is not 
plausible.  38 C.F.R. § 4.150, Diagnostic Code 9913 (1992), 
38 C.F.R. §§ 3.381, 4.150, 17.161(a), Diagnostic Code 9913 
(1998); Woodson v. Brown, 8 Vet. App. 352 (1995), aff'd. 87 
F.3d 1304 (Fed.Cir. 1996).

The veteran was discharge from service in 1970.  To be 
eligible for Class II treatment, he had one year from his 
date of discharge in which to file a claim for treatment of 
his noncompensable dental condition.  A February 1979 
memorandum from a VA Medical Center indicates that the 
veteran had filed an application for treatment at that time, 
however, this was not within one year of his 1970 discharge.  
Since the record does not show that an application was filed 
within the one year period allowed nor has the veteran 
submitted evidence of such an application, the claim is not 
plausible.  38 C.F.R. § 4.150, Diagnostic Code 9913 (1992), 
38 C.F.R. §§ 3.381, 4.150, 17.161(b)(2)(i), Diagnostic Code 
9913 (1998); Woodson v. Brown, 8 Vet. App. 352 (1995), aff'd. 
87 F.3d 1304 (Fed.Cir. 1996).

There is no evidence that the veteran's dental condition is 
the result of combat wounds or service trauma.  There is also 
no evidence that he was a prisoner of war.  Additionally, 
there is no evidence of an application for retroactive 
benefits being filed within one year of April 1983 or that he 
is in a rehabilitation program under 38 U.S.C. Chapter 31.  
Furthermore, the veteran is not rated as 100 percent 
disabled.  Finally, there is no evidence in the record that 
he is receiving VA treatment for a medical condition that is 
complicated by his dental condition.  Accordingly, his claim 
for service connection for dental treatment, including 
treatment under Classes II(a) through (c), IIR, and III 
through VI, is not plausible.  38 C.F.R. §§ 3.381, 17.161(c-
j) (1998); Woodson v. Brown, 8 Vet. App. 352 (1995), aff'd. 
87 F.3d 1304 (Fed.Cir. 1996).

The veteran has not submitted evidence that would justify a 
belief by a fair and impartial individual that his claim is 
plausible.  There is no competent evidence of trauma or 
disease of the bone necessitating removal of the teeth in 
service and there is no evidence that a claim for treatment 
was made within one year of discharge from service.  There is 
also no evidence of record that would render the claim for 
dental treatment under other criteria plausible.  
Accordingly, the claim is not well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992); Woodson v. Brown, 8 Vet. 
App. 352 (1995), aff'd. 87 F.3d 1304 (Fed.Cir. 1996).

Not well grounded claims denied

A claim that is not well grounded is still a claim, and the 
appropriate disposition of such a claim is to disallow it.  
See Edenfield v. Brown, 8 Vet.App. 384 (1995).  Additionally, 
where a claim is not well grounded, the VA does not have a 
statutory duty to assist the claimant in developing the 
claim.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990); Epps 
v. Brown, 9 Vet. App. 341 (1996), aff'd. Epps v. Gober 126 
F.3d 1464 (Fed.Cir. 1997).

Based on the foregoing, the veteran's claims for service 
connection for hypertension, a fungal infection of the feet, 
and a dental condition for treatment purposes are denied as 
being not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


ORDER

1.  Service connection for a back disability is denied.
2.  Service connection for hypertension is denied.
3.  Service connection for a fungal infection of the feet is 
denied.
4.  Service connection for a dental condition for treatment 
purposes is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

